      Case 3:18-cr-00049-CAR-CHW Document 20 Filed 11/29/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

UNITED STATES OF AMERICA                  :
                                          :
       v.                                 :
                                          :       No. 3:18-CR-49-CAR-CHW
KYLE LAMAR MYERS,                         :
                                          :
       Defendant.                         :
                                          :

            ORDER ON DEFENDANT’S MOTION TO CONTINUE TRIAL

       Before the Court is Defendant Kyle Lamar Myers’s Motion to Continue [Doc. 19]

the pretrial hearing in this case, presently scheduled for November 30, 2018, and the trial,

which is set to begin on December 10, 2018, in Athens, Georgia. On September 11, 2018,

the Grand Jury returned a four-count indictment charging Defendant with possession of

a firearm by a drug user, possession of a firearm with an obliterated serial number,

maintaining a drug premises, and possession with intent to distribute. On September 19,

2018, Defendant pled not guilty at his arraignment and was released on an unsecured

bond. This case has once been previously continued, and the Government does not

oppose this Motion.

       In the instant Motion, defense counsel represents he received discovery in this case

and requires additional time for further investigation, to file a motion to suppress, and to

prepare for trial. Having considered the matter, the Court finds it serves the ends of

justice to grant Defendant adequate time to address these matters, and the ends of justice
                                              1
     Case 3:18-cr-00049-CAR-CHW Document 20 Filed 11/29/18 Page 2 of 2



served by granting a continuance outweigh the interests of Defendant and the public in

a speedy trial. Failure to grant a continuance would deny counsel reasonable time for

effective preparation and could result in a miscarriage of justice. Thus, Defendant’s

Motion to Continue [Doc. 19] is GRANTED, and IT IS HEREBY ORDERED that this

case be continued until February 11, 2019, the next term of Court for the Athens Division.

The delay occasioned by this continuance shall be deemed excludable pursuant to the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161.

      SO ORDERED, this 29th day of November, 2018.

                                         S/ C. Ashley Royal
                                         C. ASHLEY ROYAL, SENIOR JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
